DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder, “member” or “device” in this case, that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  the “first fixing member” fixed to portions of the plural upstream-side guidance members positioned on a downstream side in the conveyance direction, the first fixing member coupling the plural upstream-side guidance members and being fixed to the downstream-side guidance members in claim 7, the “second fixing member” fixed to portions of the plural downstream-side guidance members positioned on an upstream side in the conveyance direction, the second fixing member coupling the plural downstream-side guidance members and being fixed to the upstream-side guidance members also in claim 7, and the “conveyance device” providing a driving force to a disc-shaped member to be used as a can lid and conveying the disc-shaped member in claims 9-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 6 states that “plural points in a longitudinal direction in each of the plural downstream-side guidance members constituting the downstream-side guidance part are fixed to the upstream-side guidance part, and plural points in a longitudinal direction in each of the plural upstream-side guidance members constituting the upstream-side guidance part are fixed to the downstream-side guidance part.” However, it appears from the drawings and written circumferential direction in each of the plural downstream-side guidance members constituting the downstream-side guidance part are fixed to the upstream-side guidance part, and plural points in a circumferential direction in each of the plural upstream-side guidance members constituting the upstream-side guidance part are fixed to the downstream-side guidance part. This discrepancy between the claim and the specification renders the scope of the claim impossible to ascertain.
Claim 7 states that the first fixing member is “fixed to the downstream-side guidance members” and that the second fixing member is “fixed to the upstream-side guidance members”. However, it appears from the drawings and the written description that the first fixing member is slidably connected to the downstream-side guidance members and that the second fixing member is slidably connected to the upstream-side guidance members rather than being fixed to the respective upstream-side and downstream-side guidance members as suggested by the language of the claim.  This discrepancy between the claims and the specification renders the scope of the claims impossible to ascertain.  
 	Claim 8 states that “the plural through holes being along a moving direction when one of the guidance parts moves with respect to the other” which makes the scope of the claim unclear because the above quoted language does not specify what the holes are being along a moving direction.  It appears from the specification that the above quoted language should be amended to recite ““the plural through holes being moved along a moving direction when one of the guidance parts moves with respect to the other” or some similar language. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Madden in view of Mojden (US 3,618,550) or Diawa Can Co. (JP H01-118833).
 	Madden shows a guidance device with an upstream-side guidance part 26/28/42/44 and a downstream-side guidance part 29/27/45. The upstream-side guidance part includes plural upstream-side guidance members 42/44 disposed along a conveyance route of a member to be conveyed in a thickness direction thereof.  The upstream-side guidance members are disposed at positions different from one another in a circumferential direction of the member to be conveyed, to thereby guide the member. The a downstream-side guidance part including plural downstream-side guidance members 45 disposed at positions different from one another in the circumferential direction of the member to be conveyed, to thereby guide the member having been guided by the upstream-side guidance members and conveyed.  Each of the positions of the upstream-side guidance members in the circumferential direction is different from each of 
Movement of at least one of the upstream-side guidance part and the downstream-side guidance part toward the other changes a length in the conveyance direction of a portion where the guidance regions overlap. Plural points in a longitudinal direction in each of the plural downstream-side guidance members 45 constituting the downstream-side guidance part are fixed to the upstream-side guidance part 28.  Plural points in a longitudinal direction in each of the plural upstream-side guidance members constituting the upstream-side guidance part are fixed to the downstream-side guidance part 29.
	A portion 14 where both the upstream-side guidance part and the downstream-side guidance part are positioned exists beside the conveyance route of the member along an area where the guidance members 42/44/45 partially overlap with each other along the conveyance direction. Guidance of the member by the downstream-side guidance part is started amidst performance of guidance of the disc-shaped member by the upstream-side guidance part as the members pass the support member 28.  The upstream-side guidance members 42/44 and the downstream-side guidance members 45 are alternately disposed in a circumferential direction of the of the support member 28 at least along the top and bottom of the member 28 as viewed in Figure 5 which shows one upstream-side guidance members 44 alternating with one downstream-side guidance members 45 in a circumferential direction of the support member adjacent each of the corners of the member 28.  

	As described above, Madden shows generally all the structure required by the claims except for the upstream-side and downstream side guidance members positioned to convey a disc-shaped member to be used as a can lid as required by the independent claims. While the drawings show the guidance members positioned to convey a rectangular object, it should be noted that Madden states that the chute sections defined by the guidance members “may be made of various cross sectional sizes and shapes” to accommodate conveyed members “of different sizes and shapes” (see column 4, lines 45-60).  
.
Claims 1-4, 6-7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Madden in view of Abe (JP 2018-72056).
 	Madden shows a guidance device with an upstream-side guidance part 26/28/42/44 and a downstream-side guidance part 29/27/45. The upstream-side guidance part includes plural upstream-side guidance members 42/44 disposed along a conveyance route of a member to be conveyed in a thickness direction thereof.  The upstream-side guidance members are disposed at positions different from one another in a circumferential direction of the member to be conveyed, to thereby guide the member. The a downstream-side guidance part including plural downstream-side guidance members 45 disposed at positions different from one another in the circumferential direction of the member to be conveyed, to thereby guide the member having been guided by the upstream-side guidance members and conveyed.  Each of the positions of the upstream-side guidance members in the circumferential direction is different from each of the positions of the downstream-side guidance members in the circumferential direction.  The 
Movement of at least one of the upstream-side guidance part and the downstream-side guidance part toward the other changes a length in the conveyance direction of a portion where the guidance regions overlap. Plural points in a longitudinal direction in each of the plural downstream-side guidance members 45 constituting the downstream-side guidance part are fixed to the upstream-side guidance part 28.  Plural points in a longitudinal direction in each of the plural upstream-side guidance members constituting the upstream-side guidance part are fixed to the downstream-side guidance part 29.
	A portion 14 where both the upstream-side guidance part and the downstream-side guidance part are positioned exists beside the conveyance route of the member along an area where the guidance members 42/44/45 partially overlap with each other along the conveyance direction. Guidance of the member by the downstream-side guidance part is started amidst performance of guidance of the disc-shaped member by the upstream-side guidance part as the members pass the support member 28.  The upstream-side guidance members 42/44 and the downstream-side guidance members 45 are alternately disposed in a circumferential direction of the of the support member 28 at least along the top and bottom of the member 28 as viewed in Figure 5 which shows one upstream-side guidance members 44 alternating with one downstream-side guidance members 45 in a circumferential direction of the support member adjacent each of the corners of the member 28.  
 	The member 29 forms a first fixing member fixed to portions of the plural upstream-side guidance members 42/44 positioned on a downstream side in the conveyance direction. The 
	As described above, Madden shows generally all the structure required by the claims except for the upstream-side and downstream side guidance members positioned to convey a disc-shaped member to be used as a can lid as required by the independent claims. While the drawings show the guidance members positioned to convey a rectangular object, it should be noted that Madden states that the chute sections defined by the guidance members “may be made of various cross sectional sizes and shapes” to accommodate conveyed members “of different sizes and shapes” (see column 4, lines 45-60).  
	Abe shows conveyor chutes with longitudinally extending guidance members 110 that are placed on a same circle on a plane orthogonal to a conveyance direction and with a conveyance device 120/121 that provides a driving force to the conveyed members.  Abe 
 	In regard to the limitations of claims 10 and 11 requiring a processing device preforming predetermined processing on the disc shaped member and an attaching device attaching the disc shaped member to an opening portion of a can lid filled with beverage, it should be noted that these are standard parts of any beverage canning operation.  As such, their use with the device of Madden as modified according to the teachings of Abe to covey can lids is deemed to have been an obvious design choice absent some disclosure in the applicant’s specification of some unusual advantage or result.  In re Kuhle, 188 USPQ 7 (CCPA 1975).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912.  The examiner can normally be reached on Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A DEUBLE/Primary Examiner, Art Unit 3651